Citation Nr: 0720934	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-22 634	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected knee 
disabilities.

2.  Entitlement to an increased rating for residuals of right 
knee surgery, currently evaluated as 10% disabling.

3.  Entitlement to an increased rating for residuals of left 
knee surgery, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1987 to September 
1994.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2003 rating action that denied service 
connection for a back disability, and a March 2003 rating 
action that denied schedular ratings in excess of 10% each 
for residuals of right and left knee surgery.

In September 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO 
(Travel Board hearing).  However, a transcript of the hearing 
is not of record.

For reason expressed below, the issues on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the veteran when further 
action on his part is required.


REMAND

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned VLJ.  However, a transcript of 
the hearing could not be made due to a technical malfunction 
in recording the hearing.  Thus, the Board finds that the 
veteran should be rescheduled for another Travel Board 
hearing at the first convenient opportunity.  

To ensure full compliance with due process requirements, 
these matters are hereby REMANDED to the RO via the AMC for 
the following action:

The RO should schedule another Travel 
Board hearing for the veteran and any 
witnesses.  Notice to report for the 
hearing should be sent to the veteran, 
with a copy to his representative.  Any 
failure of the veteran to report for the 
hearing should be clearly documented for 
the record.  Thereafter, the claims 
folder should be transferred back to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


